DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 91 – 110 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 98 recite:
 A method for programmatically generating analytics for a group-based communication system, comprising: 
receiving a request from a user for a programmatically generated analytic; 
in response to receiving the request, obtaining a first set of interaction metadata, wherein, the first set of interaction metadata comprises data describing associations between a plurality of interactions in the group-based communication system; 
generating a second set of interaction metadata that is generated by a first analytics process, wherein the first analytics process is based on the first set of interaction metadata; 
generating a third set of interaction metadata that is generated by a second analytics process, wherein the second analytics process is based on the second set of interaction metadata; and 
causing display of a visualization of analytics based on the third set of interaction metadata, the analytics corresponding to the programmatically generated analytic.
The limitations of the claim are merely directed to filtering and displaying known data based on user selection. These limitations may readily be performed as a certain method of organizing human activity, namely following rules or instructions. Alternatively the limitations are nothing more tha a mental process of observation of known data and evaluation to filter said data based on user request. There are no additional elements claimed.
This judicial exception is not integrated into a practical application because there are no additional elements claimed, and the claim as a whole is directed to the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above there are no additional elements claimed.
Dependent claims 99 – 104 merely further define the data filters, which is considered an extension of the abstract idea.
Independent claims 91 and 105 recite the additional elements of “processor”, and “non-transitory computer readable media”. These elements do not integrate the abstract idea into a practical application because they are directed to merely generic computing structures and amount to merely instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
Dependent claims 92 – 97, and 106 – 110 merely further define the data filters, which is considered an extension of the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 91 – 110 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons et al. (US 2018/0181626).

Regarding claim 91, Lyons teaches:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for programmatically generating analytics for a group-based communication system, the method comprising: 
receiving a request from a user for a programmatically generated analytic ([0030]); 
in response to receiving the request, obtaining a first set of interaction metadata, wherein, the first set of interaction metadata comprises data describing associations between a plurality of interactions in the group-based communication system ([0033], [0039]); 
generating a second set of interaction metadata that is generated by a first analytics process, wherein the first analytics process is based on the first set of interaction metadata (FIG. 4, 5); 
generating a third set of interaction metadata that is generated by a second analytics process, wherein the second analytics process is based on the second set of interaction metadata ([0034]); and 
causing display of a visualization of analytics based on the third set of interaction metadata, the analytics corresponding to the programmatically generated analytic (FIG. 6A-6E).
Regarding claim 92, Lyons teaches:
The media of claim 91, wherein the analytics are based at least in part on interaction data describing interactions comprising content not accessible to the user ([0047] – personal email accounts).
Regarding claim 93, Lyons teaches:

information identifying users, messages posted by the users in a channel of the group-based communication system, messages reacted to by the users in the channel, and messages read by the users in the channel of the group-based communication system ([0034]).
Regarding claim 94, Lyons teaches:
The media of claim 91, wherein the interaction metadata for each individual interaction of the plurality of interactions comprises at least one of: 
a sending user identifier, a message identifier, and a group-based communication channel identifier for the individual interaction ([0034]).
Regarding claim 95, Lyons teaches:
The media of claim 91, wherein one of the first set of interaction metadata or the second set of interaction metadata represents analyses of interaction data at a level selected from the set consisting of enterprise-level, user-level, channel-level, workspace-level, and team- level ([0034]).
Regarding claim 96, Lyons teaches:
The media of claim 91, wherein one of the first set of interaction metadata or the second set of interaction metadata represents analyses of interaction data messages posted by a specified group of users ([0087]).
Regarding claim 97, Lyons teaches:
The media of claim 91, wherein one of the first set of interaction metadata or the second set of interaction metadata represents analyses of interaction data messages associated with a criterion selected from the set consisting of location and time ([0053]).

Regarding claims 98 – 110, the method and system claims are rejected under similar rationale to the corresponding subject matter in claims 91 – 97 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624